Citation Nr: 1826012	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  12-04 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for inguinal hernia. 

2.  Entitlement to service connection for erectile dysfunction as secondary to inguinal hernia.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1978 to October 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2011 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2017, the Veteran testified before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  In January 2018, VA notified the Veteran that he was entitled to another hearing in light of the fact that the VLJ who had conducted his hearing was no longer employed by the Board.  See 38 U.S.C. § 7107(c).  In correspondence received February 2018, the Veteran notified VA that he did not wish to appear at another Board hearing.
  
This claim was previously before the Board in July 2017, at which time it was remanded for additional development.  As the actions specified in the remand have been substantially completed, these matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's inguinal hernia manifested during, or as a result of, his active duty service.  Moreover, the only medical opinion addressing a nexus to service weighs against the claim.


2.  Because the Veteran is not service-connected for inguinal hernia, there is no factual or legal basis upon which to grant service connection for erectile dysfunction on a secondary basis.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for inguinal hernia have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).   

2.  The criteria for service connection for erectile dysfunction as secondary to inguinal hernia have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. § 3.159.  As neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duty to notify and assist, the Board will proceed with appellate review.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

II. Service Connection Claims

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires:  (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Inguinal Hernia

The Veteran seeks service connection for inguinal hernia.  The Veteran asserts that he first suffered a hernia in service while stationed in Germany from 1979 to 1981.  The Veteran claims that his duties as an infantryman involved a lot of heavy lifting, climbing, and carrying heavy equipment, which may have caused him to suffer a hernia.  The Veteran has testified that he sought medical care for abdominal pain and groin pain during service, and that the pain in his groin area continued after service.    

The Board notes that the Veteran's service treatment records are silent for complaint, treatment, or diagnosis of inguinal hernia during service.  The only mention in the Veteran's service treatment records of abdominal pain is a medical note from January 1979 showing that the Veteran sought treatment for upset stomach and loose stools with nausea and vomiting lasting a half day in duration.  Upon examination, the Veteran's abdomen was noted to be soft without masses, and the examiner gave a provisional diagnosis of possible gastritis.  There is no evidence that the Veteran required follow-up treatment after this event.  Likewise, there is no other evidence of the Veteran going on sick call for abdominal or groin pain at any time during service.  

Post-service VA medical records show that the Veteran presented for medical care in January 1997 for right groin pain.  The Veteran reported to his VA physicians that he had no history of previous hernias, and that he had noticed a bulge in the right inguinal region for the past two or three years.  He underwent a right inguinal herniorrhaphy, a surgical procedural to repair inguinal hernia.  The Veteran had a second surgery in November 1999 due to chronic pain at the site of the previous repair, where a subcutaneous nerve entrapped by scar tissue was released and transected.    

A review of the claims file shows that the Veteran filed a Workers' Compensation claim in 1997 for his inguinal hernia.  Private medical records associated with this claim detail that the Veteran reported that he sustained the injury while working as a furniture mover for a moving company.  The Veteran reported to his private clinicians that in November 1996 he was moving heavy boxes when he experienced a sudden onset of pain in the right lower back area and in the groin region.  He subsequently went to the VA hospital for evaluation and treatment.  The Veteran was ultimately granted a five percent Whole Person Impairment rating for his Workers' Compensation claim.     

A September 1998 VA medical record shows that the Veteran reported to his VA clinician that he had developed the hernia in a work-related injury while working for a moving company.  He stated that he did not return to work due to chronic pain in the region of his repaired hernia.  

VA medical records show that the Veteran once again sought medical treatment for inguinal pain in October 2001.  He reported to the VA clinician that the pain had started one week ago after heavy lifting at work.  

The Veteran filed another Workers' Compensation claim for a low back and groin injury in October 2001.  The Veteran reported to private examiners that he experienced an acute onset of pain in his lower back and groin while unloading heavy materials from a truck while working as an assembler for a garage door installation company.  He was again assigned a five percent Whole Person Impairment rating for his Workers' Compensation claim.           

In a May 2004 statement to VA, made in connection with a previously denied claim for entitlement to disability compensation under 38 U.S.C. § 1151, the Veteran stated: "I didn't have any problems with hernias until I was injured while working." 

At his March 2017 hearing, the Veteran denied having a post-service occupational history of physical exertion that could have contributed to his inguinal hernia.     

Pursuant to the July 2017 Board remand directives, the Veteran underwent a VA examination in September 2017.  The VA examiner diagnosed the Veteran with residuals of status post right inguinal herniorrhaphy.  The Veteran reported to the examiner that the onset of his symptoms was in January 1979 when he was in the infantry due to heavy lifting.  He stated that after undergoing two surgical repairs, he has continued to experience pain in his right lower side and that the condition has worsened.  

After a thorough examination of the Veteran and review of his claims file, the examiner determined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury.  In her rationale, the examiner noted that there was no record of complaint or treatment for groin pain in service.  While she conceded that the Veteran is competent to report his recollection of experiencing groin pain in service, without any documentation of examination findings, it would be impossible to determine the etiology of his symptoms of pain during service, as it could have been due to a number of other conditions.  Further, the examiner opined that there were a number of inconsistencies in the record as to the onset of symptoms, noting that the Veteran had previously claimed, as documented in his Workers' Compensation claim, that his symptoms had begun two to three years prior to his work-related injury in 1996, which places onset well after separation.  For these reasons, the examiner concluded that it is less likely than not that the Veteran's inguinal hernia is etiologically related to his active duty service.  

Based on a careful review of the evidence of record, the Board finds that the preponderance of the evidence weighs against finding service connection for inguinal hernia is warranted, as there is no competent evidence linking the Veteran's inguinal hernia to his military service.  

First, the Board notes that the medical evidence of record does not support a finding that the Veteran's inguinal hernia had its onset in service, or is otherwise etiologically related to the Veteran's claimed in-service injury.  Although the Veteran has testified that he sought treatment for abdominal and groin pain during service, the Veteran's service treatment records do not support this contention.  Further, none of the Veteran's post-service medical records contained in the claims file link the Veteran's inguinal hernia to his military service, nor have the Veteran's treating physicians or VA examiners suggested that such a link exists.  Thus, the record is void of any evidence which would support a finding that the Veteran's inguinal hernia was incurred in or aggravated by service.  

In fact, the September 2017 VA examiner ultimately determined that the Veteran's inguinal hernia is less likely than not etiologically related to active service.  When considering the probative value of medical opinion evidence, the Board considers factors such as the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Given the foregoing, the Board assigns great probative weight to the medical opinion expressed by the September 2017 VA examiner.

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports his claim for service connection.  The Board notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  As such, the only competent medical opinion of record, as expressed by the September 2017 examiner, weighs against the Veteran's claim.  

The Board takes note that the Veteran has testified that he believes his inguinal hernia was incurred in service due to his duties as an infantryman, in which he frequently had to carry and lift heavy equipment.  The Veteran is competent to report on matters observed or within his personal knowledge, such as his symptoms or medical history.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the etiology of his condition is a complex medical question that is not within the competency of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Accordingly, the Board considers the September 2017 medical opinion to be more probative than the lay opinion of the Veteran in regard to causation. 

In adjudicating this claim, the Board must assess not only the competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the record is rife with inconsistent statements regarding the onset of symptoms of inguinal hernia.  During the pendency of his current claim, the Veteran has maintained, in statements to VA, that his inguinal hernia was incurred during service, as evidenced by in-service complaints of abdominal and groin pain.  However, at other times, the Veteran has stated to his treating physicians that his symptoms began with a work-related injury in 1996.  He has also stated that he had no prior history of hernia and that he first noticed a "bulge" in his groin region two or three years before the 1996 injury.  

Further, the evidence of record contains documentation associated with two Workers' Compensation claims, filed in 1997 and 2001, indicating that the Veteran believed his inguinal hernia was caused by work-related injuries, and he intended to be compensated for such.  In addition, the Veteran testified at his March 2017 hearing that he had no occupational history of physical exertion to explain the onset of inguinal hernia, which is directly refuted by his Workers' Compensation claims.  Finally, in a May 2004 statement, the Veteran stated that he had never had a problem with hernias until his work-related injury.      
  
In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In the instant case, the Board finds the Veteran's statements lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or self-interest.  Because the Veteran's statements regarding onset are inconsistent and are not supported by the competent evidence of record, the Board has accorded no probative weight to his contentions.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against finding in favor of service connection for inguinal hernia.  Because the evidence fails to establish that the Veteran's disability was incurred in or caused by military service, the claim does not satisfy the criteria for service connection.  Therefore, the benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Erectile Dysfunction

The Veteran seeks service connection for erectile dysfunction as secondary to inguinal hernia.  The Veteran contends that he has suffered from erectile dysfunction since undergoing surgical repair of his hernia in January 1997.   

In this case, the Veteran has not asserted, nor does the record reflect, that his erectile dysfunction first manifested during service or is otherwise etiologically related to his active duty service.  It has only been claimed that his erectile dysfunction is secondary to his inguinal hernia.  Accordingly, since the Veteran does not contend that this disability is directly related to service, and because the record similarly does not reasonably raise the theory of direct service connection, the Board will address only whether the Veteran is entitled to service connection for erectile dysfunction on a secondary basis.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (concluding that "the Board is not required sua sponte to raise and reject 'all possible' theories of entitlement in order to render a valid opinion" and "commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (stating that "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory.").

In order to establish entitlement to service connection on a secondary basis, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The findings set forth earlier in this decision reflect that the Veteran is not entitled to service connection for inguinal hernia.  As service connection has not been established in this case, there is no factual or legal basis upon which to award service connection for a disability that is claimed as secondary to a disability that is not service-connected.  See 38 C.F.R. § 3.310.  Accordingly, the Board finds that service connection for erectile dysfunction as secondary to inguinal hernia is not warranted, and the claim must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for inguinal hernia is denied. 

Entitlement to service connection for erectile dysfunction as secondary to inguinal hernia is denied.  




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


